DISSENTING OPINION OP
MR. OHIEP JUSTICE HERNÁNDEZ.
I regret having to dissent from the opinion of my distinguished colleagues, but I am in accord with the theory upon which the District Court of San Juan, Section 1, based *558its opinion that there was no default in the payment of the rents of the properties under the lease entered into between Teresa López and the Central Yannina, such default having been alleged in the complaint as a first cause of action.
Iu the opinion on which the said court based its judgment dismissing the action of unlawful detainer the said theory is summed up in the following words:
“The evidence shows that the plaintiff in this case has no representative residing in San Juan, where the defendant corporation has its office, to whom the monthly rent can be paid. The plaintiff took no action whatever to collect the rent for July and August. According to the contract, the defendant corporation is obliged to pay the rent at the end of each month, but in accordance with section 1139 of the Civil Code, this obligation should be complied with at the domicil of the Central Vannina. The lessee is bound to pay the rent when it is due, but is under no obligation to go away from its domicil in order to do so, and if the lessor desires prompt payment without any inconvenience, she should authorize some person to receive payment of the rent in her name at the domicil of the defendant corporation. Until the lessee is given an opportunity to make payment it cannot be said that it has failed to comply with the conditions of the contract with regard to the payment of the monthly rent.”
The place of payment not having been stipulated in the contract of lease, payment should have been made at the domicil of the lessee corporation, pursuant to section 1139 of the Civil Code, and the domicil of the plaintiff being elsewhere, it is clear that, as held by this court in its opinion, following the theory of the lower court, the lessee was not obliged to go away, from its domicil in order to make payment.
The provisions of sections 1144 et seq. of the Civil Code regarding tender of payment and deposit are not applicable. It is true that it was stipulated in the contract of lease that the Central Vannina should pay the rent to the lessor at the end of each month, and it follows from that stipulation that the payment became due and was therefore demandable *559at the end of each month. However, this does not mean that it was agreed that the rent should be paid on the very day of its maturity, but that the creditor could collect the same from that time on, without imposing any obligation upon the debtor to seek for the creditor in order to pay her or to deposit the amount of the rent if the creditor did not come to collect. A day was agreed upon for the maturity of the obligation, but a day was not fixed for making payment, as was done in the cases of García v. Fernández, 8 P. R. R. 102, and Finlay v. Fabian & Co., 24 P. R. R. 140. To require the debtor to deposit the rent in case the creditor did not appear promptly to collect would be to work a hardship on the former, since it would have to go to the domicil of the creditor in order to tender payment or to notify her of the deposit in order to make the same valid at law, pursuant to section 1145 of the Ciyil Code; for, as said by Manresa and accepted by this court, a previous tender of payment is necessary when the debtor knows the residence of the creditor and can easily make the tender. In a case like this, in which these considerations are present, the lessee would be obliged to seek out the lessor in order to make the tender of payment, and, in any event, in order to give notice of the deposit. Such was not the intention of the contracting parties according- to the evidence examined at the trial, which shows that the rent for December, 1915, was paid on January 18, 1916; that for January, 1916, on February 2; that for March, 1916, on April 14; that for April, 1916, on the 13th of the following-month, and that for June, 1916, on the 26th of the same month. It was the intention of the parties that the rent should be paid when the creditor called or sent to collect and not that the debtor'should be charged with the duty of tendering payment of the rent or of depositing the same when it became due at the end of the month. According to section 1249 of the Civil Code, in order to judge as to the intention of the contracting parties, attention must principally be paid *560to their acts contemporaneous with and subsequent to the contract.
The obligation to deposit the rent when due, if the creditor fail to appear at the domicil of the debtor to collect it, does not arise from the contract, nor can it arise from the law according to the provisions of section 1057 of the Civil Code, which provide that obligations arising' from law are not presumed and that those expressly determined in said code or in special laws are the only demandable ones. Franco Oins et al. v. Caneja, ante, p. 457.
As the plaintiff neither personally nor through the agency of a third person made demand upon the defendant for the payment of the rent, and such failure to pay formed the basis of the first cause of action set up in the complaint of unlawful detainer, it cannot be held that the lessee refused to make payment. Judgment of the Supreme Court of.Spain of April 12, 1879, 41 J. C. 435.
For the foregoing reasons the conclusion is clear that the action of unlawful detainer should have been dismissed in so far as it rests upon failure to pay the rent.